OPINION
                                          No. 04-09-00548-CR

                                            J.J. SALAZAR,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 08-04-12371-CR
                           Honorable Ricardo H. Garcia, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           A jury found appellant, J.J. Salazar, guilty of theft over $200,000.00, and assessed

punishment at twenty years’ confinement and a $10,000.00 fine. We affirm.

                                                 DISCUSSION

           At trial, witnesses testified that appellant was jailed for non-payment of child support; he

got high on cocaine and was involved with drugs; he organized high-stakes poker games with

“bad guys,” he used enforcers, was an “operator,” and was a street savvy hustler; he was
                                                                                     04-09-00548-CR


connected to organized crime; he wanted to be like the character in the movie Heat; and he

celebrated in strip clubs. In a single issue on appeal, appellant asserts he was egregiously

harmed by the trial court’s failure to sua sponte instruct the jury that evidence of these

extraneous acts could be considered (1) only for the purpose for which they were admitted and

(2) only if the jury believed the acts occurred beyond a reasonable doubt.

       A limiting instruction that extraneous acts must be considered only for the purpose for

which they are offered should be given in the guilt-innocence-stage jury charge only if the

defendant requested such an instruction at the time the evidence was first admitted. Hammock v.

State, 46 S.W.3d 889, 895 (Tex. Crim. App. 2001). If the jury can only consider evidence for a

particular purpose, “then it must do so from the moment the evidence is admitted.” Id. at 894.

“Allowing the jury to consider evidence for all purposes and then telling them to consider that

same evidence for a limited purpose only is asking the jury to do the impossible.” Id. Therefore,

once the trial court admits evidence without a limiting instruction, it is part of the general

evidence and can be considered for all purposes. Id. at 895. Here, when the evidence was first

admitted appellant did not request an instruction that the extraneous acts must be considered only

for the purpose for which they are offered; therefore, he was not entitled to such a limiting

instruction in the jury charge. As to the instruction that the jury may consider the extraneous acts

only if the jury believed the acts occurred beyond a reasonable doubt, a trial court is not required

to sua sponte offer such an instruction. See Delgado v. State, 235 S.W.3d 244, 251 (Tex. Crim.

App. 2007).




                                                -2-
                                                                                  04-09-00548-CR


                                      CONCLUSION

      We overrule appellant’s issue on appeal and affirm the trial court’s judgment.




                                               Sandee Bryan Marion, Justice

Publish




                                             -3-